Citation Nr: 1025320	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  02-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to an effective date prior to January 4, 1999, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to November 
1976.

This claim is on appeal from the Oakland, California, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in September 
2003.  A transcript of the hearing testimony is associated with 
the claims file.  In a June 2004 decision, the Board denied an 
effective date earlier than January 4, 1999, for the grant of a 
TDIU.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

In August 2006, the Court vacated the Board's June 2004 decision 
and remanded the case for additional development.  Pursuant to 
the Court's August 2006 Order, the Board remanded this case in 
April 2007 for additional evidentiary development and 
consideration of additional evidence submitted directly to the 
Board by the Veteran.

It is noted that the Veterans Law Judge who conducted the hearing 
retired.  Thereafter, the Veteran was offered but declined 
another hearing before Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As indicated above, the Board remanded this case in April 2007 
for additional evidentiary development and consideration of newly 
submitted evidence to the Board.  The actions requested appear to 
have been completed.  Thereafter, the RO issued a Supplemental 
Statement of the Case (SSOC) dated April 2010, wherein the RO 
continued to deny an effective date prior to January 4, 1999 for 
a grant of TDIU.


On May 27, 2010, the claim was certified to the Board.  See VA 
Form 8.

On June 7, 2010, the Board received additional evidence directly 
from the appellant.  This evidence is a letter dated May 2010 
from his private clinical psychologist.  The letter is 
duplicative, in part, of his letter dated January 2007.  However, 
the psychologist provided additional commentary on the Veteran's 
employability prior to the effective date granted by VA and 
supplemental his medical remarks concerning the Veteran's 
disbilities.

It is noted that the appellant did not include a waiver of 
consideration by the RO of the recent evidentiary submission.  It 
is further noted that it is pertinent to claim as it relates to 
the issue on appeal.  See 38 C.F.R. § 20.1304(c).

Applicable VA regulations require that pertinent evidence 
submitted by the claimant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The RO should again review the record along 
with the newly submitted medical evidence.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the Veteran should be 
furnished an SSOC and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


